United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 03-30986
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

EDGAR FABRICIO MELGAR-ARRAZOLA,
also known as Mario Melara,
also known as Edgar F. Melar,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 02-CR-248-ALL
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Edgar Fabricio Melgar-Arrazola (“Melgar”) appeals from his

guilty-plea conviction of illegally reentering the United States

after having been deported and after having been convicted of an

“aggravated felony,” a violation of 8 U.S.C. § 1326.      Melgar

contends that the district court erred by denying his motion to

suppress evidence of his deportation and to dismiss the

indictment.    He argues that his 1999 deportation proceeding

violated the Due Process Clause because the immigration judge

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-30986
                               -2-

erroneously failed to inform him that he was eligible for

discretionary relief from deportation under former § 212(c) of

the Immigration and Nationality Act (“INA”).   Melgar concedes

that his contention is foreclosed by this court’s case law, but

he raises the claim to preserve it for further review.

     An immigration judge’s error in failing to inform an alien

of eligibility for forms of discretionary relief under the INA

does not violate the alien’s right to due process.    United States

v. Lopez-Ortiz, 313 F.3d 225, 230-31 (5th Cir. 2002), cert.

denied, 537 U.S. 1135 (2003).    The district court did not err by

denying Melgar’s motion to suppress evidence of his deportation

and to dismiss his indictment.

     AFFIRMED.